COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     J & J Container Manufacturing, Inc. v. Cintas- R. U.S., L.P.

Appellate case number:   01-14-00933-CV

Trial court case number: 1044425

Trial court:             County Civil Court at Law No 3 of Harris County

         Appellant’s Motion to Extend Time to File Appellant’s Brief is GRANTED. Appellant’s
brief is due February 9, 2015. Absent extraordinary circumstances, no further extensions will be
considered.
       It is so ORDERED.

Judge’s signature: __/s/_Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: January 22, 2015